Citation Nr: 1310751	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  09-30 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bladder, urinary problems.  


REPRESENTATION

Appellant represented by:	Joseph Davis, Agent 


ATTORNEY FOR THE BOARD

T.S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to July 1984 and from March 2004 to May 2005.  She had additional service in the National Guard.  

This matter initially comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision issued by the Regional Office (RO) in New Orleans, Louisiana.   


FINDING OF FACT

The Veteran is not shown to have a chronic disability related to complaints of bladder and urinary problems.  


CONCLUSION OF LAW

The criteria for service connection for a disability related to bladder and urinary problems have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159, 3.303, 3.304 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issue decided herein.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in correspondence dated in June 2005 of the information and evidence needed to substantiate and complete a claim of entitlement to service connection, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  Although the letter provided adequate notice with respect to the evidence necessary to establish a claim for service connection, they did not provide notice of the type of evidence necessary to establish a disability rating or effective date for the disability on appeal.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Although the RO did not advise the Veteran of such information, because the claim of service connection is being denied, no disability rating or effective date will be assigned.  Proceeding with the appeals presently does not therefore inure to the Veteran's prejudice.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  As the Board concludes below that the preponderance of the evidence is against the claim for service connection, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim, and as warranted by law, affording a VA examination.  For the reasons discussed below, the Board finds that the examination is adequate to make a determination on the issue on appeal.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

ANALYSIS 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran appeals the denial of service connection for urinary, bladder problems.  Service treatment records are negative for complaints, treatment and/or diagnoses of urinary problems.

In the July 2005 VA examination, the Veteran reported that when she was placed on Diovan for her hypertension in June 2004 she began to have symptoms of urinary frequency and felt that she could not control her urine.  Her doctor discontinued the Diovan and placed the Veteran on another medication in June 2005.  She reported frequency of urine six times a day and four times a night.  She denied any hesitancy or decreased strain.  The assessment was urinary frequency on Diovan HCT diuretic therapy.  It was noted that the Veteran reported near resolution of this problem since her antihypertensive medications had been changed to Adalat and hydrochlorothiazide.  She did not nearly have as much urinary frequency and incontinence that she was having.  So, these symptoms were likely attributable to the Diovan HCT according to the examiner.    

In November 2007, the urinary bladder was found to be normally distended with normal wall thickness.  Examinations in 2008 revealed no significant genitourinary abnormality.  When examined in April and May 2009, there were negative findings for loss of control of urine, burning when urinating and/or hematuria.  

In light of the evidence presented, the Board finds against the claim for service connection for bladder, urinary problems.  In this regard, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. §§ 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also McClain v. Nicholson, 21Vet. App. 319   (2007)(finding that the requirement for a current disability is satisfied if the claimant has a disability at the time a claim was filed or at any time during the pendency of the appeal, even if the disability resolves prior to the Secretary's adjudication of the claim).  Likewise, the Federal Circuit has noted that in order for a Veteran to qualify for entitlement to compensation under the relevant statutes, the Veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  See Sanchez- Benitez v. Principi, 259 F.3d 1356 (2001).  

Here, the more competent evidence is against a finding that the Veteran has a current disability related to the complaints of bladder and urinary problem.  Although the Veteran reported frequent urination while on Diovan for her hypertension in June 2004, when her doctor discontinued the Diovan her urinary problems resolved.  The Board also notes that while at that time the Veteran reported urinary frequency, a disability to account for her complaints was not rendered.  Furthermore, examination of the abdomen was within normal limits at that time.  It is also noted that outpatient treatment records thereafter reveal no significant genitourinary abnormality and negative findings for loss of control of urine, burning when urinating and/or hematuria.  In fact, the Veteran frequently denied the presence of any genitourinary complaints, including nocturia, frequency, hematuria and pain on urination.  See e.g. July 2007, April 2008, July 2008, August 2008, and April 2009 private records and June 2006, December 2006, February 2008, September 2011, April 2012, and September 2012VA outpatient treatment records.

The Board notes the Veteran's argument in her Notice of Disagreement that she should be granted service connection as she has "chronic kidney disease."  In support of this argument she attached a VA outpatient treatment record that listed an active problem of "chronic kidney disease, stage III" diagnosed by N.D. in November 2007.  A review of the underlying records from November 2007 fail to reflect a diagnosis of kidney disease.  The record clearly reflects the Veteran was seen in the nephrology clinic; however the history reports she was referred to nephrology for evaluation of hypokalemia.  See Dorland's Illustrated Medical Dictionary 895 (30th ed. 2003) (defining hypokalemia as abnormally low potassium concentration in the blood that may result from excessive potassium loss by the renal or gastrointestinal route, from decreased intake, or from transcellular shifts.)  The November 2007 work up reflected that both kidneys showed normal echogenicity, no definite hydronephrosis, renal stones or perinephric fluid collection.  The urinary bladder was normally distended with normal wall thickness.  The assessment was persistent hypokalemia, etiology unclear.  A December 2007 addendum reviewed the notes in the file which reflected the Veteran had a magnetic resonance angiography (MRA) of the renal artery at a private facility in January 2007 and it showed no renal stenosis, a VA endocrinologist felt the condition was likely due to renovascular hypertension andrenal work up was suggested, and the impression indicated that as the renal MRA was negative for renal artery stenosis, to continue investigations to see if endocrine issues needed to be addressed and to stop the angiotensin-converting enzyme inhibitor (ACEI) and diuretics.  The Veteran was also placed on potassium supplements and a high potassium diet.  A January 2008 follow-up visit reflected the Veteran denied any symptoms and the endocrinology department provided a diagnosis of questionable hyperaldosteronism and the assessment of the follow up indicate the hypokalemia was corrected.  A February 2008 follow up the Veteran denied nocturia, frequency hematuria and a history of renal stones.  The assessment on that date was hypokalemia due to diuretic therapy.  In other words, a review of the record reflects the reference to "kidney disease" was actually work-up for the hypokalemia.  Significantly, throughout this work-up, the Veteran never mentioned complaints related to the bladder or frequency urinating.  Furthermore, other private and VA records fail to reflect a diagnosis of kidney disease.  For example, the August 2010 VA examination for hypertension indicated that the hypertension was stable without sign of nephropathy.  In light of the above, the Board finds there is no evidence of a chronic kidney disease related to the complaints of the bladder and urinary problems during the pendency of the appeal.  

The Board has considered the Veteran's sincerely held belief that she has bladder, urinary problems.  As a lay person, she is competent to report on that which she has personal knowledge, i.e. urination frequency.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Here, however, the question of whether there is a disability to account for her complaints, goes beyond a simple and immediately observable cause-and-effect relationship and requires interpretation of laboratory results and other clinical findings.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").

In sum, the evidence is devoid of a showing of a disability related to the bladder and urinary complaints.  As discussed above, a threshold requirement for the granting of service connection is evidence of a current disability.  In the absence of evidence of a current disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the claim for service connection must be denied.


ORDER

Service connection for bladder, urinary problems is denied.  



____________________________________________
HOLLY SEESEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


